The court had the power to appoint a guardian ad litem under section 1313 of the Civil Practice Act since, in view of the restrictions contained in the order of the Surrogate’s Court appointing appellant ancillary guardian of the infant, it is not clear that appellant is the “ duly acting guardian ” contemplated therein. Under the circumstances the order is unanimously affirmed, with $20 costs and disbursements to the respondent, without prejudice to any application appellant may be advised to make that she be substituted as guardian ad litem in this proceeding. Concur — Breitel, J. P., Botein, Rabin, Valente and Bergan, JJ. [3 Misc 2d 60.] [See post, p. 886.]